DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/20 has been considered by the examiner.
Drawings
The drawings received on 6/10/20 are acceptable.

Allowable Subject Matter
Claims 1-22 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a circuit including the limitation “the mode control signal having a frequency and a duty cycle for causing the power converter to operate within an inaudible frequency range by transitioning the power converter between a power save mode and a pulse width modulation (PWM) mode, in which the mode control circuit is configured to control the duty cycle responsive to the input of the mode control circuit“ in addition to other limitations recited therein.


Claim 20 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “controlling the power converter to operate in a power save mode based on the mode control signal being in a first state; and controlling the power converter to operate in a pulse width modulation (PWM) mode based on the mode control signal being in a second state, which is different from the first state, wherein the power converter operates within an inaudible frequency range including during transitions between the power save mode and the PWM mode“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang et al. (US 2020/0119641 A1) disclose a power save mode pulse gating control for switching converter.
Veeramreddi (US 2016/0190923 A1) discloses a fast mode transitions in a power converter.
Houston (US 2017/007817 A1) discloses an enhanced power mode transitions in buck-boost converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838